Title: From George Washington to Samuel Huntington, 26 September 1780
From: Washington, George
To: Huntington, Samuel


                        

                            
                            Sir
                            Robinson’s house in the Highlands Septr 26th 1780
                        
                        I have the honor to inform Congress that I arrived here yesterday about 12 o’clock on my return from
                            Hartford. Some hours previous to my arrival Major Genl Arnold went from his quarters which were at this place, and as it
                            was supposed over the river to the garrison at West-point, whither I proceeded myself in order to visit the post. I found
                            General Arnold had not been there during the day, and on my return to his quarters, he was still absent. In the mean time
                            a packet had arrived from Lt Colonel Jamison, announcing the capture of a John Anderson who was endeavouring to go to
                            New-York, with the several interesting and important papers mentioned below, all in the hand writing of General Arnold.
                            This was all accompanied with a letter from the prisoner avowing himself to be Major John André Adjt General of the
                            British army, relating the manner of his capture, and endeavouring to shew that he did not come under the description of a
                            spy. From these several circumstances, and information that the General seemed to be thrown into some degree of agitation
                            on receiving a letter a little time before he went from his quarters, I was led to conclude immediately that he had heard
                            of Major Andre’s captivity, and that he would if possible escape to the enemy, and accordingly took such measures as
                            appeared the most probable to apprehend him. But he had embarked in a barge, and proceeded down the river under a flag to
                            the vulture ship of war, which lay at some miles below Stoney and Verplank’s points. He wrote me after he got on board a
                            letter, of which the inclosed is a copy. Major André is not arrived yet, but I hope he is secure & that he will be
                            here to-day. I have been, and am taking precautions, which I trust will prove effective, to prevent the important
                            consequences which this conduct on the part of General Arnold was intended to produce. I do not know the party that took
                            Major André, but it is said, that it consisted only of a few militia, who acted in such a manner upon the occasion as does
                            them the highest honor and proves them to be men of great virtue. They were offered, I am informed, a large sum of money
                            for his release, and as many goods as they would demand, but without any effect. Their conduct gives them a just claim to
                            the thanks of their country, and I also hope they will be otherwise rewarded. As soon as I know their names I shall take
                            pleasure in transmitting them to Congress.
                        I have taken such measures with respect to the Gentlemen of General Arnolds family as prudence dictated; but
                            from every thing that has hitherto come to my knowledge, I have the greatest reason to believe that they are perfectly
                            innocent—I early secured—Joshua Smith, the person mentioned in the close of General Arnolds letter, and find him to have
                            had a considerable share in this business. I have the honor to be, with regard, Sir Your Excellency’s most obt &
                            hble sert
                        
                            Go: Washington
                        
                        
                            Papers alluded to.
                            Council of war (a state of matters laid before the Genl Officers the 6th inst.)
                            Estimate of the force of West-point & its dependencies.
                            Estimate of men to man the works at West point.
                            Remarks on works at West-point.
                            Return of ordinance at Do.
                            Artillery orders for the disposition of the corps in case of an alarm at West-point.
                            Permit dated 22 Sepr to Major Andre, under the discription of Mr John Anderson to pass the guards to
                                White plains, or below if he should chuse it, being on public business.
                        

                    